IN THE SUPREME COURT OF MICHIGAN—
Michigan Territory—Toussaint & Germain Pothier ads
The United States—in Debt-—
And the said Toussaint & Germain Pothier by S Sibley their Atty come & defend when &c and pray oyer of the obligation above mentioned, and it is read in the words aforesd and they also pray oyer of the condition thereof which is read as follows Towit—
Whereas the following described packages of goods, wares & merchandizes, Viz. Three Boxes, One Keg, Six Kegs Seven bales, Seven bars of Iron, Two Bundles of Steel, One Cassette, Ten Bales One Trunk, five Boxes, four Baskets, Eight Kegs, One Trunk Eight Bales, One Bale, Two Barrels of Salt and Twelve Kegs (marked and numbered) Imported into the District of Michili-mackinac in three Boats whereof the said Toussaint Pothier is owner, from Montreal in lower Canada, on this day as per report and Manifest, just delivered by the said owner, are now about to be exported & conveyed in the said Boats, to the Port of S1 Joseph in upper Canada, and whereas that the duties that would have become due on the sd goods, wares and merchandizes, had the same been landed here and not so exported would have amounted to the aforesaid sum of seven hundred & sixty five dollars & four cents. Now therefore the condition of this obligation is such, that if the above bounden Toussaint Pothier or Germain Pothier shall and do within Twelve months from the date hereof, produce to the collector of this district the certificates required by law, that the said enumerated packages of Merchandizes &c have been exported to and landed at the aforesd Fort of S1 Joseph, or at any port or place without the limits of the United States, or if neither the whole nor any part of the said goods, wares and merchandizes *139shall be landed within the limits of the United States until due entry thereof shall have been first made and the duties thereon paid or secured to be paid according to Law, then the above obligation to be void, otherwise to be and remain in full force & virtue—which being read & heard the said Toussaint & Germain Pothier for Plea say that the said United States their action aforesaid for the recovery of the sum of seven hundred & sixty five dollars & four cents aforesaid against them the said Toussaint & Germain ought not to have or maintain Because the said Toussaint & Germain say that after making the above obligation to said United States, the said Tous-saint Pothier did, on the same day & year in said Bond mentioned leave the said Port of Michilimackinac, with said Three Boats, with all and singular the said goods wares & merchandizes aforesaid for the said Port of S4 Joseph, in the said Province of Upper Canada and afterwards, towit on the same day and year aforesaid, did enter the port of sd S4 Joseph with sd three Boats and all and singular the goods wares & merchandizes, aforesd and at sd Port of sd S4 Joseph in said Province of Upper Canada, did unload and discharge all and singular sd goods wares & merchandizes in persuance of the condition of said obligation, all of which said goods wares and merchandizes, so shipped on board of said Boats and landed at S4 Joseph in the province of Upper Canada as aforesd The said Toussaint and Germain do aver were, sold, vended & disposed of in said Province of Upper Canada and wholly without the limits of the said United States. And the said Toussaint & Germain do further aver that after executing the above obligation, and in conformity with the condition thereof, To wit on the first day of June in the year of our Lord one thousand Eight hundred and seven, the term of Twelve Months in said condition mentioned not having expired, the said Toussaint Pothier did procure and deliver to the collector of the customs of Michilimackinac, at the port of Michilimackinac regular certificates and vouchers, according to the provisions of the laws of the United States in such case required, of such entry and landing of said Boats with all and singular the goods wares & merchandizes aforesaid in said condition mentioned and in full compliance with the conditions of said Bond or obligation above set forth and declared all which the said Toussaint & Germain are ready to verify.
Wherefore the said Toussaint & Germain pray Judgment if the said United States their action aforesd thereof against them the said Toussaint and Germain ought to have & maintain &c
by Sol Sibley their Atty
Michigan Territory to wit— Toussaint Pothier & Germain Pothier put in their place Sol Sibley their Atty ag4 the United States in the plea by them above pleaded—

[In the handwriting of Solomon Sibley]